Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION
A new grounds of rejection was set forth in the Patent Board Decision filed on 23 November 2021. This Office Action is in response to the amended claims filed on 11 January 2022.

     CLAIMS UNDER EXAMINATION
Claims 1-18 are pending. Claims 1-7, 13-15 and 18 have been examined on their merits. Claims 8-12 and 16-17 have been withdrawn.

PRIORITY
Provisional Application 62/09197, filed on 15 December 2014, is acknowledged.

WITHDRAWN REJECTIONS
The previous grounds of rejection have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
Claim 1 has been amended to recite a concentration of a dissolution agent and a cryoprotectant. The previous claims did not recite the claimed concentration of a cryoprotectant. New grounds of rejection have been necessitated by claim amendment. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 13-15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite “a dissolution agent comprising between about 0.5 and 1.5% lactic acid in an effective amount to promote growth of the healthy vaginal microbiota”. It is unclear what the effective amount is.  It is unclear if “between about 0.5 and 1.5%” is an effective amount to produce the claimed effect, or if the dissolution agent is present in another amount. Appropriate correction is required. Claims 2-7, 13-15 and 18 are included in this rejection because they depend on claim 1.

Claim 1 has been amended to recite “between about 1% and 15% of a cryoprotectant in an effective amount to enhance the viability of the healthy vaginal microbiota relative to the viability of the healthy vaginal microbiota in the absence of the cryoprotectant”. It is unclear what the effective amount is.  It is unclear if “between about 1 and 15%” is the effective amount to produce the claimed effect, or if the agent is present in another 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (previously cited) in view of Strgar et al. (previously cited), Lewis et al. (Degradation, Foraging, and Depletion of Mucus Sialoglycans by the Vagina-adapted Actinobacterium Gardnerella vaginalis. The Journal Of Biological Chemistry Vol. 288, NO. 17, pp. 12067–12079, 2013) and Siaterilis et al. (Effect of culture medium and cryoprotectants on the growth and survival of probiotic lactobacilli during freeze drying. Letters in Applied Microbiology 48 (2009) 295–301).

Claim 1 is drawn to a formulation for vaginal administration to restore normal cervicovaginal microflora. The recitation “for vaginal administration…..” does not impart any chemical limitations. The claimed formulation comprises an isolated, lyophilized cervicovaginal secretion. The instant specification recites “cervicovaginal secretions refers to the mixture of mucus secreted by the cervix, shed epithelial cells, vaginal transudate and bacteria found in the vagina of a woman” (PG Pub [0028]). Therefore any secretion from the vagina that is lyophilized reads on this limitation. The formulation also comprises a “healthy vaginal microbiota, wherein at least 50% of the healthy vaginal microbiota is a Lactobacillus species typically found in the human vagina”. Examiner interprets a Lactobacillus species found in a healthy human vagina to read on a healthy vaginal microbiota. 

Claim 1 has been amended to recite “a dissolution agent comprising between about 0.5 and 1.5% lactic acid in an amount effective to promote growth of the healthy vaginal microbiota”. An amount between about 0.5-1.5% lactic acid is interpreted to have the recited effect. Claim 1 has been amended to recite “between about 1 and 15% of a cryoprotectant in an amount effective to enhance the viability of the healthy vaginal microbiota relative to the viability of the healthy vaginal microbiota in the absence of the cryoprotectant”. An amount between about 1-15% of any cryoprotectant is interpreted to have the recited effect.

Bello discloses methods and compositions for restoring normal microbiota in pre-term newborns or newborns delivered by Cesarean section and methods for preventing or ameliorating diseases associated with delivery by Cesarean section or pre-term birth comprising administering to said newborns at the time of birth or shortly thereafter an effective amount of a vaginal microbiota inoculum obtained from the newborn's mother or a donor or an effective amount of a probiotic composition (Abstract). Said inoculum is obtained from the mother of an infant ([0010]).  Because the infant is a human ([0032]) its mother must be human. Therefore the disclosed composition is a human vaginal microbiota. Bello discloses the microbiota can be obtained by placing a gauze into the vagina of “healthy mothers” with Lactobacillus dominant and Group B Streptococcus negative vaginas ([0094]).  The art teaches prior to obtaining a vagina microbiota from the newborn’s mother or the donor, it is verified that said mother or donor does not have Group B Streptococcus (GBS) and/or sexually transmitted diseases such as, e.g., 

Because the vaginal microbiota is obtained by insertion of a gauze into the vagina, the vaginal microbiota is interpreted to read on an isolated cervicovaginal secretion. Bello teaches Lactobacillus is present in the gauzes containing secretions ([0106]). Bello teaches the vaginal microbiota “can be stored, e.g., as frozen or lyophilized preparations (said lyophilized preparations can be reconstituted prior to the administration to the infant)” ([0076]). In a specific embodiment, the art teaches the secretion is “lyophilized after it is obtained” ([0018]). “The invention contemplates the use of various carriers” ([0076]). Bello goes on to disclose:
For vaginal microbiota and live bacteria probiotic preparations, the carrier should preferably contain an ingredient that promotes viability of the bacteria during storage. The formulations can include added ingredients to improve palatability, improve shelf-life, impart nutritional benefits, and the like. In certain embodiments, the microbiota and probiotic preparations used in the methods of the invention comprise a buffering agent to adjust pH to the natural vaginal pH at the time of labor (pH of 3.5-7) or to a pH (3.5-7) that optimizes the seeding of the transferred microbiota.

As set forth above, Bello also discloses administration of a probiotic composition comprising one or more bacterial strains ([0034] [0051]). Bello teaches the bacteria from one or more taxa selected from the group consisting of Lactobacillus, Bacteriodales (e.g., S24-7), Bacteroides, Parabacteroides, Bacteroidacea, Porphyromonadaceae, Coriobacteriales, Bifidobacterium, Clostridiaceae, Stenotrophomonas, and Gemella ([0035]). Therefore Bello suggests administration of Lactobacillus as a probiotic. The probiotic composition (i) stimulates growth and/or activity of bacteria which are under-represented in microbiota of an infant delivered by 

Bello discloses the compositions disclosed in the invention can be utilized in combination with other therapeutic agents suitable for the same or similar disease ([0042]). The art teaches simultaneous or sequential co-administration “to generate additive or synergistic effects” ([0042]).

Claim 1 is drawn to a product. The claimed intended use has been given weight to the extent that it must be capable of the claimed intended use. In the instant case Bello teaches administration to a human via oral, topical, rectal, mucosal, sublingual, nasal, and via naso/oro-gastric gavage [0013]. Bello [0014] also teaches insertion into a cavity in the body. The vagina is a cavity and comprises mucosa. Thus, the composition is capable of the intended use. The composition of Bello is structurally similar to the claimed invention and therefore would be capable of administration to the vagina. 

While Bello suggests the use of a probiotic Lactobacillus, and teaches a secretion containing Lactobacillus, the art does not teach wherein at least 50% of the probiotic is a Lactobacillus species found in the human vagina.

The instant specification defines a “dissolution agent” as “an acid, or salt thereof” ([0030] of PG Pub). While Bello suggests using a buffer that can produce a low pH (hence, being acidic), the art is silent regarding the use of lactic acid as said buffer.

While the art teaches storing cells by freeze drying or lyophilization, and suggests a substance to improve viability during storage, the art does not explicitly teach a cryoprotectant in the claimed amount.

While Bello teaches screening mothers or donors for GBS and STDs, the art does not teach screening for the presence of bacterial vaginosis. 


Lewis et al. teach Bacterial vaginosis (BV) is a polymicrobial imbalance of the vaginal
microbiota associated with reproductive infections, preterm birth, and other adverse health outcomes (see first sentence of Abstract). One in three women have bacterial vaginosis (BV) at any point in time, a microbial imbalance of the female reproductive tract characterized by a lack of healthy bacteria in the vagina (mainly lactobacilli). Instead, the vaginal flora in BV consists of a complex community dominated by Gram-negative anaerobes, Actinobactera and other bacteria (page 12067, right column, first paragraph). Lewis analyzes human vaginal mucus pooled from 14 women with “a normal lactobacilli-dominated microbiota” (page 12072, right column, second paragraph). Therefore a normal vaginal microbiota is interpreted to be lactobacilli-dominated. 

Lewis teaches the following (last paragraph of page 12067):

Glycosylated proteins that display outermost sialic acid residues (sialoglycoproteins) are major constituents of mucus and participate in the exclusion of potential pathogens from mucosal surfaces. Mucins are heavily glycosylated mucus proteins, consisting of up to 16% sialic acids by weight, and they are thought to provide a thick lubricated physical barrier that prevents close contact of pathogens with epithelial cells. Immunoglobulins are another example of secreted sialoglycoproteins with mucosal immune functions. A number of studies suggest that degradation of mucus components may be a key factor in the etiology of BV and BV-associated adverse health outcomes. BV has been associated with the presence of multiple hydrolytic activities in vaginal fluids, especially glycosidases. In fact, sialidase enzyme activity in vaginal fluids is now used as a diagnostic indicator of BV and has been independently correlated with risk of ascending infections and preterm birth.


Strgar teaches a method of biomatching a composition by identifying a secretion of a vagina in a living body, identifying a composition of the secretion and formulating the composition to match the composition of the secretion. (Abstract). A generally healthy vagina may include (or produce, or have present therein) various natural lubricants. For
example, microflora (or bacteria) of the vagina (e.g., lactobacilli) may produce a first anti-microbial lubricant (e.g., lactic acid). Typically, microflora (e.g., vaginal bacteria) of
a generally healthy vagina is dominated by Lactobacillus crispatus, which generally produce equal amounts of L-lactic acid and D-lactic acid (column 5, lines 5-13). The art goes on to teach (column, 5 lines 55-67):

If vagina 60 (and/or body 40) is relatively or generally healthy, then composition 100 may include L-lactic acid 102 (i.e., L-enantiomers) and D-lactic acid 104 (D-enantiomers), which are the two optical isomers of lactic acid. For example, microflora of a generally healthy vagina typically produces lactic acid comprising approximately 50% L-lactic acid and 50% D-lactic acid (i.e. Lactic acid having a racemic index of about 50% L/50% D).In contrast, it has been found that BV more commonly occurs in vaginas with microflora that produce a large percentage of L-lactic acid and produce only a small percentage (or no percentage) of D-lactic acid.

The art discloses a biomatched composition that is formulated to closely match the pH of a healthy vagina (i.e. pH 3.5±0.3%) and a lactic acid component at a concentration of about 1 ± 0.5% lactic acid, which is a concentration that may match that of a healthy 

Siaterlis et al. investigate the effects of medium and cryoprotective agents used on the growth and survival of Lactobacillus plantarum and Lactobacillus rhamnosus during freeze drying (Abstract). Cells are freeze dried using a variety of cryoprotective agents at various concentration, including sucrose, trehalose and sorbitol at 1%, 5% and 10% w/v (see page 296, section titled “Freeze drying”). It is noted the art teaches of the three sugars tested, sucrose at a concentration between 5% and 10% w/v offered better protection during freeze drying (page 297, right column, last paragraph). Figure 3 illustrates sucrose at 10% and 5% produces increased survival relative to cells frozen in PBS (hence, without the cryoprotectant). The art teaches “a clear relationship was observed between cell growth and the ability of the cells to survive the freeze-drying process” (Conclusions of Abstract).

It would have been obvious to combine the teachings of Bello by combining a cervicovaginal secretion and a healthy vaginal microbiota. One would have been motivated to do so since Bello teaches both compositions can be used to restore normal microbiota in pre-term newborns or newborns delivered by Cesarean section. In re Kerkoven (205 USPQ 1069) discloses it is prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  One would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials. Further, Bello teaches the disclosed compositions can be used in combination to provide an additive or synergistic effect. Because both compositions can be used to restore normal microbiota, one would combine the components to provide an additive or synergistic effect to the newborn. 

It would have been obvious to screen the donor in Bello for bacterial vaginosis. As set forth above, Bello teaches obtaining a secretion from a healthy donor. Lewis teaches healthy vaginas are dominated by Lactobacillus, while the vaginal flora in BV consists
of a complex community dominated by Gram-negative anaerobes, Actinobacteria, and other bacteria. One would have been motivated to screen for BV to obtain a secretion that is dominated by bacteria associated with a healthy vagina. As set forth above, a vaginal secretion comprises mucus. Lewis teaches glycosylated proteins are major constituents of mucus and participate in the exclusion or potential pathogens from mucosal surfaces. The art teaches BV is associated with the presence of multiple hydrolytic activities in vaginal fluids that adversely affect glycosylated proteins. The 

As set forth above, Bello suggests the use of a Lactobacillus as a probiotic. The art teaches the healthy vagina is Lactobacillus dominant. Strgar teaches “a generally healthy vagina is dominated by Lactobacillus crispatus”. One would use this as the predominant bacteria species since Bello is directed to delivering a composition that has the components of a healthy vagina, and Strgar teaches the healthy vagina is dominated by this species. One would have had a reasonable expectation of success using this species since Bello teaches a probiotic comprising Lactobacillus, and teaches it may be crispatus (see Table 1B and Table 4). One would use at least 50% since Strgar teaches it is the predominant species present, and Bello teaches the probiotic may be comprises of a single species (hence, at least 50%). One would have expected similar results since both references are directed to compositions containing components found in a healthy vagina.

As set forth above, Bello teaches the use of a buffer (hence, a dissolution agent). Said agent is used to adjust pH of 3.5-7. It would have been obvious to use lactic acid since Strgar teaches lactic acid can be used to mimic the pH of a healthy vagina.  One would use a concentration of about 1 ± 0.5% lactic acid, which is a concentration that may match that of a healthy vagina and healthy vaginal pH (3.5). One would have had a 

Bello suggests using “an ingredient that promotes viability of the bacteria during storage”. It would have been obvious to use a cryoprotectant since Bello suggests freezing and suggests using a substance to improve viability during storage and Siartelis teaches using 5% or 10% of a cryoprotective agent. One would do so to improve viability of Lactobacillus cells during freezing.  One would have expected success since Siartelis teaches a cryoprotectant in the claimed amount can be used to improve viability of freeze-dried Lactobacillus. One would have expected similar results since both references are directed to the storing freeze-dried bacteria. 

Further, the following is noted from the MPEP:
The rejections under 35 USC 103 above are consistent with case law.  Applicants are referred to In re Kerkoven (205 USPQ 1069) in which it was shown to be prima facia obvious to combine two compositions, each of which is taught by the prior art to be used for that very same purpose.  Ex Parte Quadranti (25 USPQ2d 1071) also sets forth this precedent, in that the use of materials in combination, each of which is known to function for the intended purpose, is generally held to be prima facia obvious. Ex parte Kucera (165 USPQ 332) clearly states that synergism has no magical status in rendering otherwise obvious subject matter patentable.  Therefore, then, barring unexpected results, one would reasonably expect enhanced, additive, or synergistic activity to be observed by combining the compositions or materials.

Therefore the composition of claim 1 is rendered obvious as claimed (claim 1).

claim 2).

The phrase “isolated in vitro” is interpreted to be a method step of isolation that does not chemically distinguish the claimed composition over the isolated secretion containing Lactobacillus. Therefore claim 3 is included in this rejection (claim 3).

It is of note claim 4 broadly recites an “applicator for administration to a human woman”. The claim does not recite any chemical or structural identifying an applicator. Bello discloses “In a related aspect, the invention provides an absorbent material or device (e.g., gauze, sponge, or tampon) comprising any of the compositions of the invention” ([0039]). A gauze, sponge or tampon are interpreted to be applicators. The amount each applicator holds is interpreted to be a dose. Therefore claim 4 is rendered obvious (claim 4).

Claim 5 recites the composition has been frozen and thawed for administration to a woman. The phrase “for administration to a woman” does not impart any structural or chemical limitations to the claimed product. Further the steps of freezing and thawing are interpreted to be method steps that do not change the claimed formulation. Therefore claim 5 is included in this rejection (claim 5). 



It would have been obvious to use sucrose. One would have been motivated to do so since Lewis teaches sucrose is a preferred cryoprotective agent. One would have had a reasonable expectation of success since Siaterlis teaches sucrose can be used to preserve Lactobacillus. One would have expected similar results since Bello and Siaterlis disclose compositions used to preserve bacteria. Therefore claim 6 is included in this rejection (claim 6).

Claim 7 recites the formulation has been spray dried or lyophilized and formulated for administration to a woman. The phrase “for administration to a woman” does not impart any structural or chemical limitations to the claimed product. Bello suggests lyophilized preparations ([0076]). Further, claim 7 recites optionally combining with a resuspending agent. Therefore the resuspending agent is not a required claim limitation. Therefore claim 7 is included in this rejection (claim 7).

Bello does not teach the use of D-lactic acid. It would have been obvious to use D-lactic acid in Bello’s composition. One would have been motivated to do so since Strgar teaches D-lactic acid is found in healthy vaginas, and teaches it should be used in compositions which are formulated to match the vagina. Further motivation is provided by Strgar, who teaches this specific lactic acid isomer kills HIV and other pathogens, while maintaining the appropriate pH. One would have had a reasonable expectation of claim 13).

Claim 14 recites the secretion of claim 1 comprises secretions from more than one donor with vaginal microbiota dominated by Lactobacillus. As recited above, vaginal secretions are dominated by Lactobacillus. It is Examiner’s position pooling healthy secretions dominated by Lactobacillus does not chemically produce something chemically different than a vaginal secretion dominated by said microorganism. Therefore claim 14 is included in this rejection (claim 14).
 
As set forth above, Bello suggests the use of a Lactobacillus as a probiotic. The art teaches the healthy vagina is Lactobacillus dominant. Strgar teaches “a generally healthy vagina is dominated by Lactobacillus crispatus”. One would use this as the predominant bacteria species since Bello is directed to delivering a composition that has the components of a healthy vagina, and Strgar teaches the healthy vagina is dominated by this species. One would have had a reasonable expectation of success since Bello teaches a probiotic comprising Lactobacillus, and teaches it may be crispatus (see Table 1B and Table 4). One would have expected similar results since both references are directed to compositions containing components found in a healthy vagina. Therefore claim 15 is included in this rejection (claim 15).

claim 18).

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	

/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653